Name: Commission Regulation (EEC) No 3888/86 of 19 December 1986 allocating among the Member States the quantity of preserved cultivated mushrooms that can be imported free of the additional amount in 1987
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 86 Official Journal of the European Communities No L 361 /21 COMMISSION REGULATION (EEC) No 3888/86 of 19 December 1986 allocating among the Member States the quantity of preserved cultivated mush rooms that can be imported free of the additional amount in 1987 quantities for which import licences have been issued in the period to 30 June of the year in question ; Whereas the allocation must be made between the Member States for the period 1 January to 31 December 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vege ­ tables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1 838/86 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 1 of Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 3294/85 (*), states that the quantity fixed in Article 3 of Regulation (EEC) No 1796/81 is for each calendar year to be allocated among the Member States ; whereas the allo ­ cation may be revised on the basis of information on the Article 1 The quantity fixed by Article 3 of Regulation (EEC) No 1796/81 is hereby allocated for the period 1 January to 31 December 1987. (net weight in tonnes) Country of origin China SouthKorea Taiwan Hong Kong Other Importing country Belgium 268 48 \ Luxembourg \3 l\l Denmark 855 20    Germany 25 933 2 960 1 843 433 1 682 Greece 15 5 137  20 France 10  18  2 Ireland      Italy   , 25 -l 20 Netherlands 71 15 68   United Kingdom 120  157  11 Spain 3  10   Portugal    1  Article 2 This Regulation shall enter into force on 1 January 1987. (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 159, 14. 6 . 1986, p. 1 . (3) OJ No L 183, 4. 7 . 1981 , p. 1 . (4) OJ No L 346, 2. 12 . 1981 , p . 5 . H OJ No L 316, 27 . 12. 1985, p . 23 . No L 361 /22 Official Journal of the European Communities 20. 12. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1986. For the Commission Frans ANDRIESSEN Vice-President